DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Mr. Joshua Pritchett phone: (703) 535-6527 on 25 August 2021.
The application has been amended as follows: 

Claim 1 line 3, after "stores" delete "a" and insert --the--.
Claim 1 line 10, after "the case" delete "with use of pressure of discharged high pressure gas" and insert - - by way of pressure exerted during discharge of high pressure gas from the container body- -. 

Allowable Subject Matter
Claims 1-3, 5, 7 and 9-19 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-3, 5, 7 and 9-19 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“ A high pressure container unit comprising: a container body … a case that stores a container body … a pipe that is connected with the container body and extends to an outside of the case; a closing member … and a ventilation mechanism that discharges air inside the case to the outside of the case by way of pressure exerted during discharge of high pressure gas from the container body when the given condition is satisfied.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1. 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 1,151,764 (Dodson), which discloses a fusible safety plug. 
2.) U.S. Patent No. 3,139,103 (Bottum), which discloses a fusible plug. 
3.) U.S. Patent No. 4,273,251 (McMahon), which discloses a safety device. 
4.) U.S. Patent No. 5,240,024 (Moore et al.), which discloses a vented cabinet. 
5.) U.S. Patent No. 5,954,099 (Princiotta et al.), which discloses an array of tanks. 
6.) U.S. Patent No. 6,257,360 (Wozniak et al.), which discloses a fuel storage system. 
7.) U.S. Patent No. 6,564,833 (Ono et al.), which discloses a gas discharge structure. 
8.) U.S. Patent No. 7,270,209 (Süess), which discloses a fuel storage system. 
9.) U.S. Patent No. 7,337,799 (Delfino et al.), which discloses a venting system. 
10.) U.S. Patent No. 7,624,753 (Süess et al.), which discloses a gas storage container. 
11.) U.S. Patent No. 7,757,727 (Handa), which discloses a high-pressure gas tank. 
12.) U.S. Patent No. 9,174,531 (Finck), which discloses a modular fuel storage system. 
13.) U.S. Patent Application Publication No. 2004/0026427 (Shigematsu), which discloses a fuel tank mounting structure. 
14.) U.S. Patent Application Publication No. 2004/0159352 (Friedlmeier et al.), which discloses a multivessel compressed-gas tank system. 
15.) U.S. Patent Application Publication No. 2006/0057040 (Shih et al.), which discloses a hydrogen supply system. 
16.) U.S. Patent Application Publication No. 2018/0283610 (Wexler et al.), which discloses a tank enclosure system. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753